Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 12, 16, 17, 20, and 21 are amended. 

Claims 12 – 21 are pending. 

Response to Amendment
The objection to figure 1 and 2 is withdrawn in light of the amendments. 

The objection to the Abstract of the disclosure is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 02/11/2022, with respect to the rejection of claims 12 – 21, under 35 U.S.C. 112(b), have been fully considered but they are not persuasive. 

Regrading the rejection of claims 12 – 21, under 35 U.S.C. 112(b), regarding the language “coding” and “coded”, the applicant argues the language is not indefinite. 
Specifically, applicant cite MPEP 608.01(g), regarding applicant’s use of terminology, as long as it can be understood.
The Examiner asserts the disclosure has provided no special definition for the language “coding” or “coded”. The Examiner asserts “coding”/ “coded” have so many common meanings in the art that the language is indefinite. 
Specifically, “coding” generally relates to the practice of writing instructions for a computer program. The term “coding” may also relate assigning index values to data structures. “Coding” may refer to the process of adding information to correct to errors in data. “Coding” theory is the study of codes. 
One of ordinary skill in the art, at the time of filing, would be unclear the scope of the claimed language “coding”/ “coded”. 

Regrading the rejection of claims 13, 15, 17, and 19, under 35 U.S.C. 112(b), regarding the language “and/ or”, the applicant argues the language is not indefinite. 

Regarding claim 13, the language “and/or” is indefinite because it is unclear which group of elements are referred to regarding the language “in addition”. Specifically, the “one of more vehicle parameters” and “a subset of vehicle parameters” have not been “coded into the controller”. The examiner asserts the language “and/ or” in indefinite because the scope of the information “coded” is unclear.

Regarding claim 15, the language “and/or” is indefinite because it is unclear which group of elements are referred to regarding the language “in addition”. Specifically, the “the set, of a cyclic redundancy check” and “the identification number, of a cyclic redundancy check” have not been “coded into the controller”. The examiner asserts the language “and/ or” in indefinite because the scope of the information “coded” is unclear.

Regarding claim 17, the language “and/or” is indefinite because it is unclear which group of elements are referred to regarding the language “in addition”. Specifically, the “one of more vehicle parameters” and “a subset of vehicle parameters” have not been “coded into the controller”. The examiner asserts the language “and/ or” in indefinite because the scope of the information “coded” is unclear.

Regarding claim 19, the language “and/or” is indefinite because it is unclear which group of elements are referred to regarding the language “in addition”. Specifically, the “the set, of a cyclic redundancy check” and “the identification number, of a cyclic redundancy check” have not been “coded into the controller”. The examiner asserts the language “and/ or” in indefinite because the scope of the information “coded” is unclear.

Regarding the rejection of claim 17, under 35 U.S.C. 112(b), regarding the lack of antecedent basis for “the read set of vehicle parameters”. The amended language “the read first set of vehicle parameters” is not supported by the parent claim. Parent claim 16 discloses “a first set of vehicle parameters”. 

Applicant’s arguments, filed 02/11/2022, with respect to the rejection of claims 12, 16, 20, and 21, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cermak et al., U.S. Publication 2019/0176752.

Applicant’s arguments, filed 02/11/2022, with respect to the rejection of claims 13 – 15 and 17 – 19, under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cermak et al., U.S. Publication 2019/0176752.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 12 — 21, the limitation “coding” and “coded” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the term “code”. Specifically, coding is generally understood be the process of writing computer programs.

Regarding claim 13, the limitation “and/or” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear which operations are performed on which objects.

Regarding claim 13, the limitation “in addition to one or more vehicle parameters and/or to a subset of vehicle parameters of the set of vehicle parameters,” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “in addition”. Specifically, the parent claim discloses “coding” “a first set of vehicle parameters” and “coding” “a second set of vehicle parameters”. The claims do not disclose “coding” “one or more vehicle parameters and/or to a subset of vehicle parameters of the set of vehicle parameters”. 

Claim 13 recites the limitation "the set of vehicle parameters". There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the limitation “a checksum, corresponding to the set, of a cyclic redundancy check, and/or an identification number corresponding to the set and/or a checksum, corresponding to the identification number, of a cyclic redundancy check, is additionally coded into the controller.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “additionally coded into the controller”. Specifically, the language “corresponding to set” confuses which groups of values are “additionally coded into the controller”. One of ordinary skill in the art, at the time of filing, would be unclear the scope of what is “coded”.

Claim 15 recites the limitation "the set". There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the limitation “and/or” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear which operations are performed on which objects.

Regarding claim 17, the limitation “and/or” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear which operations are performed on which objects.

Regarding claim 17, the limitation “in addition to one or more vehicle parameters and/or to a subset of vehicle parameters of the set of vehicle parameters,” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “in addition”. Specifically, the parent claim discloses “coding” “a first set of vehicle parameters” and “coding” “a second set of vehicle parameters”. The claims do not disclose “coding” “one or more vehicle parameters and/or to a subset of vehicle parameters of the set of vehicle parameters”. 

Claim 17 recites the limitation "the read first set of vehicle parameters". There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, the limitation “and/or” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear which operations are performed on which objects.

Regarding claim 19, the limitation “a checksum, corresponding to the set, of a cyclic redundancy check, and/or an identification number corresponding to the set and/or a checksum, corresponding to the identification number, of a cyclic redundancy check, is additionally coded into the controller.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “additionally coded into the controller”. Specifically, the language “corresponding to set” confuses which groups of values are “additionally coded into the controller”. One of ordinary skill in the art, at the time of filing, would be unclear the scope of what is “coded”.

Claim 19 recites the limitation "the set". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., U.S. Publication 2016/0176411 (herein Tran), in view of Cermak et al., U.S. Publication 2019/0176752 (herein Cermak).

Regarding claim 12, Tran teaches: A method for coding a controller of a vehicle, comprising: coding a first set of vehicle parameters into the controller of the vehicle as coding parameters (figure 3; claim 1; paragraph 0020 — 0022); and additionally coding a second set of vehicle parameters in another controller of the vehicle (figure 3; claim 1; paragraph 0020 — 0027). Tran does not explicitly teach: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller.
Cermak teaches: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller.
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Tran: coding a first set of vehicle parameters into the controller of the vehicle as coding parameters; with the teaching of Cermak: remote vehicle start for the purpose of remote operation of a vehicle (abstract). A first set of vehicle parameters into the controller of the vehicle as coding parameters are well-known in the art (figure 3). Remote vehicle start well-known design choice in the art (abstract). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 16, Tran teaches: A method for checking a controller of a vehicle, comprising: reading, from the controller, a first set of vehicle parameters that have been coded into the controller as coding parameters (figure 5; paragraph 0020 — 0022); providing a second set of vehicle parameters that is coded in another controller of the vehicle (figure 5; paragraph 0020 — 0027); and comparing the first set of vehicle parameters with the second set of vehicle parameters to check the controller (paragraph 0028; figure 3, 5; claims 1, 8, 9). Tran does not explicitly teach: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller.
Cermak teaches: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller. And in view of the motivation previously stated above, for claim 12, the claim is rejected.

Regarding claim 20, Tran teaches: A device for coding or for checking a controller of a vehicle, wherein the device is configured to carry out the acts of: coding a set of vehicle parameters into the controller of the vehicle as coding parameters (figure 3; claim 1; paragraph 0020 — 0022); and additionally coding the set of vehicle parameters in another controller of the vehicle (figure 3; claim 1; paragraph 0020 — 0027); or reading from the controller, a first set of vehicle parameters that have been coded into the controller as coding parameters (figure 3, 5; claim 1; paragraph 0020 — 0022); providing a second set of vehicle parameters that is coded in another controller of the vehicle (figure 3, 5; claim 1; paragraph 0020 — 0027); and comparing the first set of vehicle parameters with the second set of vehicle parameters to check the controller (paragraph 0028; figure 3, 5; claims 1, 8, 9). Tran does not explicitly teach: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller.
Cermak teaches: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller. And in view of the motivation previously stated above, for claim 12, the claim is rejected.

Regarding claim 21, Tran discloses: A computer product comprising a non- transitory computer readable medium having stored thereon executable program code, wherein (i) for coding a controller, the program code when executed on a computing unit, carries out the acts of: coding a set of vehicle parameters into the controller of the vehicle as coding parameters (figure 3; claim 1; paragraph 0020 — 0022); and additionally coding the set of vehicle parameters in another controller of the vehicle (figure 3; claim 1; paragraph 0020 — 0027); or (ii) for checking the controller, the program code when executed on a computing unit, carries out the acts of: reading from the controller, a first set of vehicle parameters that have been coded into the controller as coding parameters (figure 3, 5; claim 1; paragraph 0020 — 0022); providing a second set of vehicle parameters that is coded in another controller of the vehicle (figure 3, 5; claim 1; paragraph 0020 — 0022); and comparing the first set of vehicle parameters with the second set of vehicle parameters to check the controller (figure 3, 5; claim 1; paragraph 0020 — 0022). Tran does not explicitly teach: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller.
Cermak teaches: starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller. And in view of the motivation previously stated above, for claim 12, the claim is rejected.

Claim 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Cermak, in view of Wender et al., U.S. Publication 2014/0039649 (herein Wender).

Regarding claim 13, Tran and Cermak teaches the limitations of the parent claim. Tran does not specifically teach: in addition to one or more vehicle parameters and/or to a subset of vehicle parameters of the set of vehicle parameters, a corresponding checksum of a cyclic redundancy check is coded into the controller as a coding parameter.
Wender teaches: in addition to one or more vehicle parameters and/or to a subset of vehicle parameters of the set of vehicle parameters, a corresponding checksum of a cyclic redundancy check is coded into the controller as a coding parameter (paragraph 0020, 0039).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Tran: coding a set of vehicle parameters into the controller of the vehicle as coding parameters; with the teaching of Wender: a corresponding checksum of a cyclic redundancy check for the purpose of data integrity (paragraph 0020). Coding parameters are well-known in the art (paragraph 0020). A checksum of a cyclic redundancy check is well-known design choice in the art (paragraph 0020). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result. And in view of the motivation previously stated above, for claim 12, the claim is rejected.

Regarding claim 14, Tran, Cermak, and Wander teach the limitations of the parent claims. Tran additionally teaches: a set of function-specific parameters is additionally coded into the controller as coding parameters, and the set of function-specific parameters is a subset of function-specific parameters that are coded in the other controller of the vehicle (figure 3; claim 1; paragraph 0020 — 0027). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 15, Tran, Cermak, and Wander teach the limitations of the parent claims. Tran does not explicitly teach: a checksum, corresponding to the set, of a cyclic redundancy check, and/or an identification number corresponding to the set and/or a checksum, corresponding to the identification number, of a cyclic redundancy check, is additionally coded into the controller.
Wender teaches: a checksum, corresponding to the set, of a cyclic redundancy check, and/or an identification number corresponding to the set and/or a checksum, corresponding to the identification number, of a cyclic redundancy check, is additionally coded into the controller (paragraph 0020, 0039). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 17, Tran, Cermak, and Cermak teach the limitations of the parent claims. Tran does not explicitly teach: in addition to one or more vehicle parameters and/or to a subset of vehicle parameters of the read set of vehicle parameters, a corresponding checksum of a cyclic redundancy check that has been coded into the controller as a coding parameter is read from the controller and checked.
Wender teaches: in addition to one or more vehicle parameters and/or to a subset of vehicle parameters of the read set of vehicle parameters, a corresponding checksum of a cyclic redundancy check that has been coded into the controller as a coding parameter is read from the controller and checked (paragraph 0020, 0039). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 18, Tran, Cermak, and Wander teach the limitations of the parent claims. Tran additionally teaches: a plausibility test is additionally performed on one or more vehicle parameters of the read first set of vehicle parameters (figure 5, element 550). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 19, Tran, Cermak, and Wander teach the limitations of the parent claims. Tran does not explicitly teach: a set of function-specific parameters that have been coded into the controller as coding parameters, and/or a checksum, corresponding to the set, of a cyclic redundancy check and/or an identification number corresponding to the set and/or a checksum, corresponding to the identification number, of a cyclic redundancy check, is additionally read and checked.
Wender teaches: a set of function-specific parameters that have been coded into the controller as coding parameters, and/or a checksum, corresponding to the set, of a cyclic redundancy check and/or an identification number corresponding to the set and/or a checksum, corresponding to the identification number, of a cyclic redundancy check, is additionally read and checked (paragraph 0020, 0039). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lei; Oliver et al.	US 20180265038 A1
Lin; Xing Ping	US 10486648 B1
starting the vehicle by using the another controller to send a message containing the second set of vehicle parameters to the controller.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111